FILED
                             NOT FOR PUBLICATION                              AUG 23 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SANTA CRUZ ROJAS, AKA Gustavo                    No.   14-71715
Aguilera,
                                                 Agency No. A074-424-132
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Santa Cruz Rojas, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations. Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010).

We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary determination that

Rojas failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

Although the court would retain jurisdiction over colorable questions of law and

constitutional claims, Rojas’ contention that the BIA failed to show proper

consideration of all factors is not supported by the record. See id. (“To be

colorable in this context, . . . the claim must have some possible validity.”); see

also Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not

“write an exegesis on every contention” (internal citation omitted)).

      Rojas’ due process contentions regarding the transcription of his April 20,

2012, hearing fail for lack of prejudice, where Rojas has not shown that the alleged

delay may have affected the outcome of his proceedings. See Cruz Rendon, 603

F.3d at 1109 (“In order to prevail on [a due process] claim, the alien . . . must show

prejudice, ‘which means that the outcome of the proceeding may have been

affected by the alleged violation.’” (citation omitted)).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    14-71715